Case 4:19-cr-40003-KES Document 189 Filed 09/10/19 Page 1 of 3 PageID #: 435




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                CR 19-40003-01

                     Plaintiff,            FACTUAL BASIS STATEMENT

       vs.

  JUSTIN ROBERT CHRISTENSEN,

                     Defendant.



      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. ll(b)(3):

      My name is Justin Robert Christensen.

      Beginning on an unknown date and continuing until approximately

February 5, 2019, I, along with at least one other person, reached an agreement

or came to an understanding to distribute 500 grams or more of a mixture or

substance containing methamphetamine in the District of South Dakota.

      I voluntarily and intentionally joined in the agreement or understanding

to distribute methamphetamine.

       At the time I joined in the agreement or understanding to distribute

methamphetamine, I knew the purpose of the agreement or understanding.

      While I was actively involved in furthering the purpose of the agreement

or understanding, I could foresee that the quantity of methamphetamine
Case 4:19-cr-40003-KES Document 189 Filed 09/10/19 Page 2 of 3 PageID #: 436




involved   m        the   agreement    or    understanding        exceeded   500   grams    of

methamphetamine.

      As part of my involvement in the conspiracy, I used the Dark Web to

purchase methamphetamine and had it mailed to me in South Dakota.                            I

distributed the methamphetamine to co-conspirators, who then sold it to drug

customers in South Dakota and elsewhere. I knew that my co-conspirators were

redistributing the methamphetamine based on conversations we had.

      From an unknown date and continuing until on or about November 7,

2018, I, along with at least one other person, reached an agreement or came to

an understanding to conduct financial transactions affecting interstate and

foreign commerce by depositing proceeds from the conspiracy to distribute 500

grams or more of a mixture or substance containing methamphetamine into my

bank accounts. I knew that these transactions were designed in whole and in

part to conceal and disguise the nature, location, source, ownership, and control

of the proceeds of the methamphetamine conspiracy, and that while conducting

these financial transactions, I knew that the cash involved in these transactions

were the proceeds from the methamphetamine conspiracy.

      A    co-conspirator        and   I    deposited    the   cash    proceeds    from    the

methamphetamine sales into accounts in South Dakota banks and would then

purchase Bitcoin through a Coinbase account. This was done in whole or in part

to conceal or disguise the control of the proceeds, and so that I could use the

proceeds       to     purchase     additional        controlled     substances,    including




                                               [2]
Case 4:19-cr-40003-KES Document 189 Filed 09/10/19 Page 3 of 3 PageID #: 437




methamphetamine, through the Dark Web, all m violation of 18 U.S.C. §§

1956 (a)( 1 )(B)(i) and (h).

       Additionally, on August 5, 2013, I was convicted of manufacturing a

controlled substance in the Second Judicial Circuit Court, Minnehaha County,

South Dakota.

       The parties submit that the foregoing statement of facts is not intended to

be a complete description of the offense or the Defendant's involvement in

it. Instead, the statement is offered for the limited purpose of satisfying the

requirements of Fed. R. Crim. P. 11 (b)(3). The parties understand that additional

information relevant to sentencing, including additional drug quantities, may be

developed and attributed to the Defendant for sentencing purposes.

                                      RONALD A. PARSONS, JR.
                                      United States Attorney



~                ,o,ZJ>,er
Date
                                      Assistant United States Attorney
                                      P.O. Box 2638
                                      Sioux Falls, SD 57101-2638
                                      Telephone: (605)357-2361
                                      Facsimile: (605)330-4410
                                      E-Mail: jennifer.mammenga@usdoj.gov




Date                                  Edward P. Angel ·        cf
                                      Attorney for Defendant

                                        [3]
